Citation Nr: 1030451	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of a right 
paravertebral strain at L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in November 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the instant claim was previously before the Board 
in November 2008, at which time the Board determined additional 
development was necessary.  Specifically, the Board observed the 
Veteran is seeking a compensable evaluation for residuals of a 
right paravertebral strain at L3-L4.  While the Veteran is not 
service connected for any other disorder of the lumbar spine, he 
contends all of his current back problems, to include 
degenerative joint and disc disease of the lumbar spine, are 
related to an in-service back injury.  See, e.g., April 2008 
statement.  In its November 2008 remand, the Board accepted the 
Veteran's April 2008 statement as an informal claim for service 
connection for degenerative disc disease of the lumbar spine, and 
ordered the AOJ to adjudicate the issue in the first instance.  
However, it appears this issue is yet to be adjudicated.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required so the AOJ can adjudicate the Veteran's 
service connection claim in the first instance.

In addition, the Veteran's claim for a compensable evaluation for 
residuals of a right paravertebral strain at L3-L4 is impacted by 
the outcome of his claim for entitlement to service connection 
for degenerative disc disease of the lumbar spine, and therefore, 
the increased rating claim is inextricably intertwined with the 
service connection claim.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the increased rating claim 
is "inextricably intertwined" with the service connection claim, 
the increased rating claim must also be remanded to the AOJ in 
accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Adjudicate the issue of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine.  All 
appropriate procedures should then be 
followed.  The Veteran should be advised 
that, if he wishes to initiate an appeal 
of this issue, he must file a timely 
notice of disagreement following the 
issuance of a rating decision.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



